                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

TARA FOLLESE,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-40-FtM-99MRM

JASSAS CAPITAL LLC and
HOSPMAN, LLC,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Defendants Hospman, LLC’s and Jassas

Capital, LLC’s Motions for Summary Judgment (Docs. 47, 52). Plaintiff filed a Response

in Opposition (Doc. 49) to Hospman’s Motion and filed a Motion for Relief Under Rule

56(d) (Doc. 54) in response to Jassas’ Motion, arguing that she needs more discovery in

order to respond adequately to the Motion for Summary Judgment. For the reasons set

forth below, the Motions for Summary Judgment are denied without prejudice and

Plaintiff’s Rule 56(d) Motion is granted.

                                        BACKGROUND

       This is a Title VII racial discrimination case brought by Plaintiff Tara Follese against

Jassas Capital LLC and Hospman, LLC, which have an interest in a hotel known as the



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
Best Western Airport Inn in Fort Myers, Florida. (Doc. 28). Plaintiff, who is Caucasian,

alleges that in May 2014, Defendant hired her to work as a housekeeper at the hotel. (Id.)

When Plaintiff appeared for work the first day, she was told by the supervisor of

housekeeping, Blanca Briones, who had spoken with hotel manager, Jose Carvalho, that

she was terminated because she was not Hispanic and did not speak Spanish. (Id.)

Plaintiff brought her grievance to the Equal Employment Opportunity Commission who,

after conciliation efforts failed, issued Plaintiff a Notice of Right to Sue Letter (Doc. 20-1)

on October 19, 2017.2

          Plaintiff initially filed this lawsuit on January 17, 2018 against Best Western

International, Inc., exactly 90 days after the Notice of Right to Sue Letter was issued.

(Doc. 1). Before serving Best Western International, Inc., Plaintiff discovered that the true

owner of the hotel was Jassas Capital LLC; therefore, Plaintiff amended her Complaint

on January 29, 2018 to reflect the name change but made no substantive changes to her

allegations. Jassas Capital moved to dismiss the Amended Complaint as time barred

because it was filed more than 90 days after Plaintiff received her right-to-sue letter from

the EEOC and the filing does not relate back to the original filing date. The Court denied

dismissal, finding that the Amended Complaint against Jassas Capital related back

because Plaintiff’s counsel was under the mistaken impression that Best Western

International owned the hotel and the mistake was remedied before service. (Doc. 23).

          Plaintiff filed a Second Amended Complaint on April 17, 2018 naming Hospman,

LLC as a Defendant for the first time. (Doc. 28). Hospman performs management

services at the hotel including the hiring and firing of employees such as Plaintiff. (Doc.



2
    Plaintiff does not state when she received the Notice of Right to Sue Letter.




                                                   2
28, ¶ 4). Plaintiff states that she discovered Hospman’s identity for the first time from

Jassas Capital’s Motion to Dismiss. In that Motion, Jassas stated that Plaintiff was not

employed by Jassas but was “employed by an independent management company being

Hospman, LLC.” (Doc. 26, ¶ 3). Plaintiff alleges that Defendants are jointly liable for the

Title VII violations on either an integrated enterprise or joint employment theory, or

because Hospman is an agent of Jassas Capital in employment matters. (Id., ¶ 5).

Notably, discovery does not close until April 3, 2019 (Doc. 33) and there is a pending

Motion to Compel Discovery (Doc. 42) filed by Plaintiff on November 2, 2018. The

dispositive motion deadline is May 3, 2019. (Doc. 33).

                                STANDARD OF REVIEW

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56. The moving party bears the burden of showing that no genuine

issues of material fact remain. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

genuine dispute of material fact exists if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    To defeat summary judgment, the non-movant must “go beyond the

pleadings, and present affirmative evidence to show that a genuine issue of material fact

exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006) (citation omitted).

       In reviewing a motion for summary judgment, the court views the evidence and all

reasonable inferences drawn from the evidence in the light most favorable to the non-

movant. See Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006). But “[a] court

need not permit a case to go to a jury . . . when the inferences that are drawn from the




                                             3
evidence, and upon which the non-movant relies, are ‘implausible.’” Mize v. Jefferson

City Bd. of Educ., 93 F.3d 739, 743 (11th Cir. 1996) (citation omitted).

       Rule 56(d) expressly provides that the Court may deny a motion for summary

judgment if a non-movant shows by affidavit that “it cannot present essential facts to justify

its opposition.” Fed. R. Civ. P. 56(d). Even so, the Eleventh Circuit has held that the filing

of an affidavit is not required to invoke the protection of the rule. Snook v. Tr. Co. of Ga.

Bank of Savannah, N.A., 859 F.2d 865, 871 (11th Cir. 1988). The party opposing the

motion for summary judgment bears the burden of alerting the Court to any outstanding

discovery, but a written representation by the party’s lawyer still falls within the spirit of

the rule, and “[f]orm is not to be exalted over fair procedures.” Id. (citation omitted). The

Eleventh Circuit has cautioned that “summary judgment may only be decided upon an

adequate record.” Id. at 870 (quoting WSB-TV v. Lee, 842 F.2d 1266, 1269 (11th Cir.

1988)).

       Rule 56 requires adequate time for discovery before entry of summary judgment.

Celotex Corp., 477 U.S. at 322. Entry of summary judgment before the nonmoving party

has had time to conduct discovery constitutes reversible error. See WSB-TV, 842 F.2d

at 1269. A party has the right to challenge the factual evidence presented by the moving

party by conducting sufficient discovery to determine whether it may furnish opposing

affidavits. Snook, 859 F.2d at 870. Ruling on the merits of a case in which a motion for

summary judgment has been prematurely filed would frustrate the non-movant’s right to

investigate factually. Blumel v. Mylander, 919 F. Supp. 423, 429 (M.D. Fla. 1996).




                                              4
                                      DISCUSSION

         A. Hospman’s Relation Back Argument

         Although titled a Motion for Summary Judgment, Hospman makes the same

argument as its co-defendant that Plaintiff’s claim against it should be dismissed because

it was asserted beyond the 90-day time period after Plaintiff received the Notice of Right

to Sue letter from the EEOC and does not relate back to the original filing date. (Doc. 47,

¶ 71).

         Rule 15(c) of the Federal Rules of Civil Procedure governs the “relation back of

amendments,” or the circumstances in which an amendment will be treated as though it

was filed on the date of the original pleading. Fed. R. Civ. P. 15(c). “An amendment of

a pleading relates back to the date of the original pleading when...the amendment asserts

a claim or defense that arose out of the conduct, transaction, or occurrence set out – or

attempted to be set out – in the original pleading[.]” Fed. R. Civ. P. 15(c)(1)(B). If the

new claims relate back to the original claims, the court considers the new claims as having

been filed at the time of the original complaint. See Brewer-Giorgio v. Producers Video,

Inc., 216 F.3d 1281, 1285 (11th Cir. 2000) abrogated on other grounds by Reed Elsevier,

Inc. v. Muchnick, 559 U.S. 154 (2010). “Amendments made after the statute of limitations

has run relate back to the date of the original pleading if the original and amended

pleadings ‘ar[i]se out of the conduct, transaction, or occurrence.’” Mayle v. Felix, 545

U.S. 644, 655 (2005). The Supreme Court has held that amendments can relate back,

and thus avoid a statute of limitations bar, “even though the amendment invoked a legal

theory not suggested by the original complaint and relied on facts not originally asserted.”

Id. (citation omitted). “[R]elation back depends on the existence of a common ‘core of




                                             5
operative facts’ uniting the original and newly asserted claims.” Id. at 659 (citations

omitted). Rule 15(c) requires consideration of both prejudice and notice when adding a

party.

         Hospman’s argument fails for the same reasons that the Court found in denying

dismissal of Jassas Capital. (Doc. 23). It is clear from the documentation submitted by

the parties that Defendants’ corporate structure and their inter-relatedness was not

immediately apparent to Plaintiff when she filed the EEOC charge nor to her counsel

when suit was filed, and the Second Amended Complaint clearly arises from the same

conduct and occurrences on which the original claims were made. Thus, Hospman’s

Motion is denied on this basis.

         B. Unlawful Employment Practice

         Both Hospman and Jassas Capital argue that neither them nor their agents

committed an unlawful employment practice towards Plaintiff as both claim that they did

not hire nor fire Plaintiff and neither is liable under an “agency” theory of liability. (Doc.

47, ¶ 74; Doc. 52, ¶¶ 32(m) & 65). Hospman also argues that Blanca Briones had no

authority to hire or fire Plaintiff and her actions were outside the scope of her employment.

(Doc. 47, ¶¶ 74-97). Both Defendants submitted the Affidavit of their Chief Financial

Officer, Jag Pathirana (Doc. 47-11; Doc. 52-5) in support. Plaintiff responds that she has

had difficulty identifying her actual employer but contends that Defendants are joint

employers and discovery on Defendants’ interrelatedness is pending before the Court,

justifying that the Court delay its consideration of summary judgment until adequately

discovery has taken place. (Doc. 42).




                                              6
       A Title VII case may be brought only against an “employer.” Title VII defines an

employer as a “person engaged in an industry affecting commerce who has fifteen or

more employees for each working day in each of the twenty or more calendar weeks in

the current or preceding calendar year, and any agent of such person.” 42 U.S.C. §

2000e(b). The term “employer” is to be interpreted liberally. See Lyes v. City of Riviera,

Fla., 166 F.3d 1332, 1341 (11th Cir. 1999).

       The Eleventh Circuit recognizes three doctrines by which an employee may assert

a Title VII claim against an entity that is not her “recognized employer”: (1) the “single

employer” theory, where the operations of two entities are so entwined that they function

as a single employer; (2) the “joint employer” theory, where two entities contract for a

specific task but one of the entities exercises control over the employees of the other; or

(3) the “agency” theory, where an employer delegates sufficient control over employees

to a third party. Lyes, 166 F.3d at 1341. At this point in the case, without the benefit of

complete discovery, Plaintiff is asserting a “joint employer” or “agency” theory. These

theories focus on “the degree of control an entity has over the adverse employment

decision on which the Title VII suit is based.” Llampallas v. Mini-Circuits, Lab, Inc., 163

F.3d 1236, 1244-45 (11th Cir. 1998). In Layton v. DHL Exp. (USA), Inc., 686 F.3d 1172

(11th Cir. 2012), the Eleventh Circuit evaluated an alleged joint employer relationship

using these eight factors: (1) the nature and degree of control of the workers; (2) the

degree of supervision, direct or indirect, of the work; (3) the power to determine the pay

rates or the methods of payment of the workers; (4) the right, directly or indirectly, to hire,

fire, or modify the employment conditions of the workers; (5) preparation of payroll and




                                              7
the payment of wages; (6) ownership of facilities where work occurred; (7) performance

of a specialty job integral to the business; and (8) investment in equipment and facilities.

       Here, Defendants’ Motions are premature as the parties have not had adequate

time to exchange discovery on the extent to which Defendants had interrelated operations

when Plaintiff was hired. It is clear from the Court’s review of the briefing and supporting

documentation that further discovery is needed before the Court can adequately evaluate

the factors to determine whether Defendants were joint employers or whether Defendants

may be liable under some sort of agency theory. Specifically, it is unknown what degree

of control either Defendant exerted over Blanca Briones when she hired Plaintiff and

which entity controlled what aspects of the business operations. These are fact issues

that have not yet been adequately developed. Indeed, there are outstanding discovery

requests on this these issues. If the Court were to rule on the merits of Defendants’

Summary Judgment Motions, such ruling would frustrate Plaintiff’s right to factually

investigate and rebut the claims. Rule 56 explicitly affords the non-moving party the

opportunity to conduct discovery and refute the allegations. Thus, the Court denies the

Motions without prejudice to re-filing after the parties have had sufficient opportunity to

engage in discovery.

       Accordingly, it is now

       ORDERED:

       (1)    Defendant Hospman, LLC’s Motion for Summary Judgment (Doc. 47) is

DENIED to the extent it argues that Plaintiff’s claim is time barred and is otherwise denied

without prejudice.




                                             8
      (2)    Defendant Jassas Capital, LLC’s Motion for Summary Judgment (Doc. 52)

is DENIED without prejudice.

      (3)    Plaintiff’s Motion for Relief Under Rule 56(d) is GRANTED.

      DONE and ORDERED in Fort Myers, Florida this 7th day of January, 2019.




Copies: All Parties of Record




                                          9
